Name: COMMISSION REGULATION (EEC) No 2175/93 of 2 August 1993 specifying the operative event for the agricultural conversion rate applicable to Community withdrawal prices and other amounts for fishery products for the 1993 marketing year
 Type: Regulation
 Subject Matter: prices;  agricultural policy
 Date Published: nan

 No L 195/22 Official Journal of the European Communities 4. 8 . 93 COMMISSION REGULATION (EEC) No 2175/93 of 2 August 1993 specifying the operative event for the agricultural conversion rate applicable to Community withdrawal prices and other amounts for fishery products for the 1993 marketing year whereas the second day of the month should therefore be established as the operative event notwithstanding the fourth indent of the first subparagraph of Article 10 ( 1 ) of that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 6 (2) thereof, Whereas the third indent of the second paragraph of Article 23 of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (2) states that the operative events laid down there shall not apply to fishery products until 1 January 1994 ; whereas, however, in the absence of the specific operative event in the existing rules on the market organization for fishery products for withdrawal prices and other associated amounts, an opera ­ tive event must be laid down for the 1993 fisheries marketing year notwithstanding the third indent of the second paragraph of Article 23 of that Regulation ; Whereas the use of the operative event provided for in Article 10 of Regulation (EEC) No 1068/93 is inappro ­ priate in view of the working hours on the markets for fishery products and the distribution of those markets ; HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Articles 10 and 23 of Regulation (EEC) No 1068/93, the operative event for the agricultural conversion rate for the prices and amounts shown in the Annex shall be, for the 1993 fisheries marketing year, the second day of the month in which the operation took place. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 108 , 1 . 5 . 1993, p. 106. 4. 8 . 93 Official Journal of the European Communities No L 195/23 ANNEX 1 . The Community withdrawal price referred to in Article 11 of Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquacul ­ ture products ('). 2. The Community selling price referred to in Article 13 of Regulation (EEC) No 3759/92. 3 . The standard value to be deducted from the financial compensation referred to in Article 1 2 (5) of Regulation (EEC) No 3759/92. 4. The unit amount of the Community carry-over aid referred to in Article 14 of Regulation (EEC) No 3759/92. 5. The unit amount of the autonomous flat-rate carry-over aid referred to in Article 15 (4) of Regula ­ tion (EEC) No 3759/92. (') OJ No L 388, 31 . 12. 1992, p. 1 .